Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on July 14, 2022.
Claims 1-10 are pending and examined below.
Claims 1-3 and 7-9  have been amended.
35 USC 112(f) interpretation is not invoked in view of Applicant’s amendment to the claims.
35 USC § 112 rejections are withdrawn in view of Applicant’s amendment to the claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 14, 2022 has been entered.

Response to Amendment
Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments, applicant relies on the amended claims and not the original ones. See below rejections under 35 USC § 103 for response to arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0152341 (hereinafter “Maeda”) in view of US 2019/0324458 (hereinafter “Sadeghi”).
In the following claim analysis, bold text indicates claim language, bold text with underlines and strikethroughs indicates claim amendments, underlines in Examiner’s claim mappings are used for emphasis, and Examiner’s detailed interpretation is in square brackets.

Referring to claim 1, Maeda discloses:
a control device (Maeda, Fig. 1,  the on-board network system 10 may include any number of ECUs), comprising at least one processor (Maeda, Fig. 1, ¶ 59, components such as a processor (microprocessor)) configured to:
when a vehicle that controls in accordance with a program related to vehicle control is in a stop state (Maeda, Fig. 1, ¶ 59,  a control program (a computer program as software) executed by the processor; Fig. 3, ¶ 190, a determination may be made … a time period known in advance to be a time period in which the vehicle (automobile) is not used for a long period of time, such as at night), control a notification unit to notify a request for asking a user of the vehicle for an approval (Maeda, Fig. 3, ¶ 190, the driver, an administrator of the automobile, or the like is notified of a time when updating is required, and the firmware is updated only when permitted [an user’s approval]); Fig. 25, ¶ 209, After the FW update control process in step S2319 ends, the gateway 300a transmits a firmware update result to the server … The firmware update result is information indicating whether or not the update is successful; ¶ 210, the vehicle ECU management information stored by the ECU management information storing unit 572 to indicate the updated state of the relevant firmware) and when the vehicle is not in the stop state, control the notification unit not to notify the request (Maeda, Fig. 3, ¶ 190, the gateway 300a and each ECU may also determine the timing at which to conduct the firmware updating process. For example, a determination may be made so that the firmware is updated during a time period known in advance to be a time period in which the vehicle (automobile) is not used for a long period of time, such as at night, so that the driver, an administrator of the automobile, or the like is notified of a time when updating is required, and the firmware is updated only when permitted, so that the driver, an administrator of the automobile, or the like is queried for a time during which the automobile will not be used or driven, and only firmware that would fit into that time is updated, or the like. With this arrangement, flexible firmware updates become realizable [Thus, one ordinary skill in the art would readily comprehend that the notification only notifies the driver the request when the vehicle is not used for a long period of time as a stop state. In other words, when the vehicle is not in the stop state, control the notification unit not to notify the request.]).  
Maeda does not appear to explicitly disclose to control the vehicle in accordance with an update program of the program. However, in an analogous art to the claimed invention in the field of vehicle software update, Sadeghi teaches to control the vehicle in accordance with an update program of the program (Sadeghi, ¶ 99, the controller 102 applies the updated program to the autonomous vehicle 100. (Block 430) … the program adjuster 212 may implement the adjustment or adjustments to the autonomous driving program so that the autonomous vehicle 100 operates using the updated program. The autonomous vehicle 100 then operates using the updated program).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Maeda and Sadeghi before him/her to modify Maeda’s update system with Sadeghi’s technique of adjusting autonomous vehicle driving software to control the vehicle in accordance with an update program of the program. The modification would be obvious because one of ordinary skill in the art would be motivated to improve performance of the autonomous vehicle in driving conditions experienced by the vehicle (Sadeghi, ¶ 147).

Referring to claim 4, the rejection of claim 1 is incorporated. Maeda as modified further discloses wherein the stop state is  at least a state in which a power supply of the vehicle is off (Maeda, ¶ 190, a determination may be made so that the firmware is updated during a time period known in advance to be a time period in which the vehicle (automobile) is not used for a long period of time, such as at night).

Referring to claim 5, the rejection of claim 1 is incorporated. Maeda as modified further discloses wherein the stop state is at least a state in which a parking brake is activated (Maeda, ¶ 190, a determination may be made so that the firmware is updated during a time period known in advance to be a time period in which the vehicle (automobile) is not used for a long period of time, such as at night).

Referring to claim 6, the rejection of claim 1 is incorporated. Maeda as modified further discloses wherein the stop state is at least a state in which a vehicle speed is zero ((Maeda, ¶ 190, a determination may be made so that the firmware is updated during a time period known in advance to be a time period in which the vehicle (automobile) is not used for a long period of time, such as at night).


Referring to Claim 7, the claim is a method claim corresponding to the device claim 1. Therefore, it is rejected under the same rational set forth in the rejection of the device claim.

Referring to Claim 8, the claim is a system claim corresponding to the device claim 1. Therefore, it is rejected under the same rational set forth in the rejection of the device claim.

Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0152341 (hereinafter “Maeda”) in view of US 2019/0324458 (hereinafter “Sadeghi”) and further in view of 2021/0349709 (hereinafter " NAKATSUKASA”).

Referring to claim 2, the rejection of claim 1 is incorporated. Maeda as modified does not appear to explicitly disclose: 
the control device according to claim 1, wherein the at least one processor is further configured to: download the update program from a management server that manages the update program; derive, when the update program is downloaded, an estimated time required for a process to enable the vehicle to control in accordance with the update program; and notify an information terminal that is communicable with the vehicle of at least the estimated time when the vehicle is in the stop state after deriving the estimated time.
However, in an analogous art to the claimed invention in the field of vehicle software update, NAKATSUKASA teaches wherein the at least one processor is further configured to (NAKATSUKASA, Fig. 5, ¶ 65, the operation of the update control system 1): download the update program from a management server that manages the update program (NAKATSUKASA, Fig. 3, ¶ 33, the server transmits the update data a including information indicating firmware or software as an update target and an update program to the update control device 2; Fig. 5, ¶ 68, The dependency confirming unit 24 confirms … update data as has been downloaded to the update data storing unit 21); derive, when the update program is downloaded from a management server that manages the update program (NAKATSUKASA, Fig. 5, ¶ 68, The dependency confirming unit 24 confirms … update data as has been downloaded to the update data storing unit 21), an estimated time required for a process to enable the vehicle to control in accordance with the update program (NAKATSUKASA, Fig. 6, ¶  102-103, the updatability determining unit 27 determines whether or not the stop time b is longer than the update time i (step ST6a). If it is determined that the stop time b is equal to or shorter than the update time i … if it is determined that the stop time b is longer than the update time i (step ST6a; YES), the updatability determining unit 27 determines that an update of the update target ECU can be executed (step ST8a). Thereafter, the updatability determining unit 27 transmits update request j to the update target ECU so as to execute an update; and notify an information terminal that is communicable with the vehicle of at least the estimated time when the vehicle is in the stop state after deriving the estimated time (NAKATSUKASA, Fig. 5, ¶ 133-134, the stop determining ECU 4 determines that the vehicle is in a stop state, and transmits a stop state notification c to the update control device 2; Fig. 6, ¶ 102-103, if it is determined that the stop time b is longer than the update time i (step ST6a; YES), the updatability determining unit 27 determines that an update of the update target ECU can be executed (step ST8a). Thereafter, the updatability determining unit 27 transmits update request j to the update target ECU so as to execute an update, using the in-vehicle communication; Fig. 11, ¶ 116, the update unit 34 transmits update result information k indicating a result of the update process to the update control device 2 using the in-vehicle communication unit 30 (information communication process); ¶ 142, The update target ECU executes a firmware or software update process using the update data a received from the update control device 2. Then, the update target ECU transmits update result information k indicating whether or not an update is successful [to enable the vehicle to control in accordance with the update program]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Maeda and NAKATSUKASA before him/her to modify Maeda’s update system with NAKATSUKASA’s technique of determination process. The modification would be obvious because one of ordinary skill in the art would be motivated to improve effectiveness of vehicle updates by determining whether or not an update of an update target ECU is to be completed within stop time from when a vehicle temporarily stops until the vehicle starts traveling, when a response indicating that the update can be executed is given from an in-vehicle ECU having dependency with the update target in-vehicle ECU (NAKATSUKASA’s, Abstract).

Referring to claim 3, the rejection of claim 2 is incorporated. Maeda as modified further discloses wherein the at least one processor is further configured to: allow, when the vehicle is in the stop state after deriving the estimated  time, the information terminal to notify the request for asking the user for the approval; and start an update process when the information terminal receives the approval (Maeda, ¶ 190, a determination may be made so that the firmware is updated during a time period known in advance to be a time period in which the vehicle (automobile) is not used for a long period of time, such as at night, so that the driver, an administrator of the automobile, or the like is notified of a time when updating is required, and the firmware is updated only when permitted, so that the driver, an administrator of the automobile, or the like is queried for a time during which the automobile will not be used or driven, and only firmware that would fit into that time is updated). 

Referring to claim 9, the rejection of claim 1 is incorporated. Maeda as modified further discloses wherein the at least one processor is further configured to, when the vehicle is in the stop state (NAKATSUKASA, Fig. 5, ¶  65-66, The stop state detecting unit 22 confirms whether or not the stop state of the vehicle has been detected on the basis of whether or not a stop state notification c has been received), control the notification unit to notify an estimated time required for a process to enable the vehicle to control in accordance with the update program (NAKATSUKASA, Fig. 5, ¶ 103, if it is determined that the stop time b is longer than the update time i (step ST6a; YES), the updatability determining unit 27 determines that an update of the update target ECU can be executed (step ST8a). Thereafter, the updatability determining unit 27 transmits update request j [as a notification to enable the vehicle to control in accordance with the update program] to the update target ECU). The motivation to combine the references is the same as set forth in the rejection of claim 2.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0152341 (hereinafter “Maeda”) in view of US 2019/0324458 (hereinafter “Sadeghi”) and further in view of 2019/0250902 (hereinafter “Tateishi”).

Referring to claim 10, the rejection of claim 1 is incorporated. Maeda as modified further discloses wherein the notification unit is an information display and is configured to display the request for asking the user for the approval (Tateishi, para. 73, the display device 7 via the in-vehicle communication unit 13 to present a message to the user. On receiving this instruction, the display device 7 presents a message, for example, “… Do you want to start the update now? This update requires about five minutes.” The display device has an operation unit such as a touchscreen or hardware keys for receiving the user's selection that authorizes or suspends the update process).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Maeda as modified and Tateishi before him/her to modify Maeda’s update system with Tateishi’s update system including an information display and is configured to display the request for asking the user for the approval. The modification would be obvious because one of ordinary skill in the art would be motivated to enable an update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user (Tateishi, Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0134164 teaches that the vehicle state conditions indicate conditions for the vehicle state necessary to permit the update message, with one of a stopped state (a state where vehicular speed is zero) and an engine off state (state where the engine 310 is stopped) being selected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/            Primary Examiner, Art Unit 2191